                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:15-cr-169(2)
                                                             Also 3:19-cv-041

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

ANTONIO J. SPIVA,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


        Defendant Antonio Spiva initiated this action by filing a Motion to Vacate under 28 U.S.C.

§ 2255 (ECF No. 167). The Motion is before the Court for initial review pursuant to Rule 4(b) of

the Rules Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.


       At the Dayton location of Court, all post-judgment collateral attacks on criminal

convictions are automatically referred to the undersigned under General Order Day 13-01.



                                                 1
       Spiva claims he received ineffective assistance of trial counsel because his trial counsel

failed to explain to him the impact on his case of the Supreme Court decision in Burrage v. United

States (Motion, ECF No. 167, PageID 889, citing 571 U.S. 204 (2014)). He also claims he received

ineffective assistance of appellate counsel when his appellate attorney did not “appeal his sentence

and conviction under Burrage rather than filing an Anders brief.” Id. at PageID 896, citing Anders

v. State of California, 386 U.S. 738 (1967).          Finally, Defendant also raises a vague Fifth

Amendment Due Process challenge to his conviction. Id. at PageID 895-96.



Litigation History



       Spiva was indicted with co-defendant Charles McBeath on December 8, 2015. He was

charged with conspiracy to possess with intent to distribute heroin and fentanyl in violation of 21

U.S.C. § 846 (Count One); distribution of fentanyl resulting in the death of Paul McElfresh in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 2 (Count 2); distribution of

fentanyl resulting in the death of Jason Robinson (Count 3); distribution of heroin on May 25,

2015, in violation of of21 U.S.C. §§ 84l(a)(l) and (b)(l)(C) and 18 U.S.C. § 2 (Count 4); distribution

of heroin on May 26, 2015, in violation of of21 U.S.C. §§ 84l(a)(l) and (b)(l)(C) and 18 U.S.C. §

2 (Count 5); distribution of heroin on May 27, 2015, in violation of of21 U.S.C. §§ 84l(a)(l) and

(b)(l)(C) and 18 U.S.C. § 2 (Count 6); maintaining a place for manufacturing, distributing, and

using heroin at 420 Bowen Street in Dayton in violation of 21 U.S.C. § 856(a)(1) (Count 7);

maintaining another place for the same purposes at 2606 East Fifth Street, in Dayton, Ohio (Count

8); maintaining another place for the same purposes at 32 South Torrence Street in Dayton, Ohio

(Count 9); and maintaining yet another place for the same purposes at 23 South Horton Street,



                                                  2
Dayton, Ohio (Count 10) (Indictment, ECF No. 6). The original Indictment was superseded twice

(ECF Nos. 66, 129).

       On January 9, 2017, Spiva entered into a Plea Agreement with the United States in which

he agreed to plead guilty to one count of conspiracy to possess with intent to distribute heroin,

fentanyl, and cocaine base (ECF No. 134, PageID 542). Spiva admitted his guilt of the offense to

which he was pleading and

               [A]cknowledge[d] his responsibility for the conduct charged in
               counts two (2) through six (6), eight (8) through ten (10) and twelve
               (12) of the Second Superseding Indictment filed on January 5, 2017.
               Defendant further stipulates that the conduct charged in those counts
               may be considered by the United States Probation Department or by
               the District Court in calculating the guideline range and in imposing
               sentence. Pursuant to U.S.S.G. § lBl.2 (a) and (c), this stipulation
               establishes the commission of additional offenses by the Defendant
               and shall be treated as if the Defendant had been convicted of the
               additional counts charging those offenses --- namely, counts two (2)
               through six (6), eight (8) through ten (10) and twelve (12) of the
               Second Superseding Indictment.

Id. at PageID 543, ¶ 3. The Plea Agreement was made pursuant to Fed. R. Crim. P. 11(c)(1)(C)

and the parties agreed that an appropriate sentencing range was 144 to 216 months imprisonment.

Id. at PageID 545, ¶ 9. Spiva acknowledged that the plea was knowing and voluntary and not the

result of any threats or force. Id. at PageID 548, ¶ 18. He represented that he had reviewed the

facts and circumstances of the case with his attorney Aaron Durden and was “fully satisfied with

the representation, advice, and other assistance of his attorney in this case.” Id. at PageID 548-49.

       Judge Rose conducted a plea colloquy under Fed. R. Crim. P. 11 on January 9, 2017

(Transcript, ECF No. 158). Spiva was sworn to tell the truth as any witness would be. Id. at PageID

640. Assistant United States Attorney Dominick S. Gerace, II read the statement of facts into the

record, including that a friend of Paul McElfresh purchased what she believed to be heroin from


                                                 3
the Defendant or a co-conspirator at the rear of Bob’s Beer and Wine at 2501 East Third Street on

May 25, 2015. Id. at PageID 645. The buyer delivered the drugs to McElfresh who used them,

both heroin and fentanyl, and died. Id. at PageID 645-46. On the same day, Jason Robinson

acquired fentanyl from Defendant, used it, and died. Id.. “As a member of the conspiracy, Spiva

accepts responsibility for causing the deaths of Paul McElfresh and Jason Robinson.” Id. at

PageID 646. Mr. Gerace concluded:

               For the information of the Court, the parties agree and stipulate that
               the United States could prove at trial beyond a reasonable doubt that
               but for McElfresh using a mixture or substance containing a
               detectable amount of fentanyl, his death would not have occurred;
               and that but for Robinson using a mixture or substance containing a
               detectable amount of fentanyl, his death would not have occurred.


Id. at PageID 646-47. Immediately thereafter, Spiva agreed that those facts Gerace read were true.

Id. at PageID 647.

       As the colloquy continued, Mr. Durden told the Court that he and Spiva had calculated the

Sentencing Guideline Range for the offense to which he was pleading as 17.5 years to 23 years,

but that the Plea Agreement limited that to twelve to eighteen years(Transcript, ECF No. 158,

PageID 658). After an explanation of the Plea Agreement, Spiva signed it and acknowledged that

no one was threatening him to get him to sign it. Id. at PageID 667. He then pleaded guilty and

Judge Rose found the plea was voluntary. Id. at PageID 669-70. Having previously discharged his

first appointed attorney, Spiva sought to discharge Mr. Durden on the plea date. However, he

withdrew that request prior to the plea. Id. at PageID 673.

       After reviewing a Presentence Investigation Report from the Probation Office, Judge Rose

sentenced Spiva to 180 months imprisonment, exactly in the middle to the range agreed on (ECF

No. 143).


                                                 4
       Spiva appealed and was appointed new counsel for appeal, Patrick Hanley (ECF No. 154).

The Sixth Circuit affirmed the conviction and sentence. United States v. Spiva, No. 17-3730, 2018

U.S. App. LEXIS 13238 (6th Cir. May 21, 2018). In the course of its opinion it noted that “[a]round

Memorial Day 2015, numerous drug overdoses, including two fatalities, occurred on the east side

of Dayton.” Id. at *1. The court reviewed de novo Spiva’s claim that his plea was “invalid because

he did not understand that he would be held accountable for the conduct charged in the dismissed

counts[,]” including the deaths of McElfresh and Robinson. The court wrote:

               We review de novo the validity of Spiva’s guilty plea. United States
               v. Dixon, 479 F.3d 431, 434 (6th Cir. 2007). A guilty plea is
               constitutionally valid if it is voluntary, knowing, and intelligent.
               Brady v. United States, 397 U.S. 742, 748, 90 S. Ct. 1463, 25 L. Ed.
               2d 747 (1970); Dixon, 479 F.3d at 434. In accordance with Rule 11,
               the district court “must verify that ‘the defendant's plea is voluntary
               and that the defendant understands his or her applicable
               constitutional rights, the nature of the crime charged, the
               consequences of the guilty plea, and the factual basis for concluding
               that the defendant committed the crime charged.’” Dixon, 479 F.3d
               at 434 (quoting United States v. Webb, 403 F.3d 373, 378-79 (6th
               Cir. 2005)). The record demonstrates that the district court
               substantially complied with Rule 11 and that Spiva’s guilty plea was
               voluntary, knowing, and intelligent. See United States v. Gardner,
               417 F.3d 541, 544 (6th Cir. 2005).

               Spiva asserts that his guilty plea was not voluntary because he did
               not understand that he would still be held accountable for the
               conduct charged in the dismissed counts. In calculating Spiva’s
               guidelines range, the district court used the base offense level set
               forth in USSG § 2D1.1(a)(2), which provides for a base offense level
               of 38 “if the defendant is convicted under 21 U.S.C. § 841(b)(1)(A),
               (b)(1)(B), or (b)(1)(C) . . . and the offense of conviction establishes
               that death or serious bodily injury resulted from the use of the
               substance.” The district court also imposed a 2-level increase
               pursuant to USSG § 2D1.1(b)(12) for “maintain[ing] a premises for
               the purpose of manufacturing or distributing a controlled
               substance.” According to Spiva, the conduct charged in the

                                                 5
dismissed counts—specifically Counts 2 and 3 charging distribution
of fentanyl resulting in death and Counts 8, 9, and 10 charging use
and maintenance of a place for the purpose of distributing heroin
and cocaine base—played a prominent role in the district court's
sentencing decision.

The record belies the argument that Spiva did not understand that
the conduct charged in the dismissed counts would be considered
for sentencing purposes. In his plea agreement, Spiva acknowledged
that he was responsible for the conduct charged in the dismissed
counts and stipulated that the conduct charged in those counts could
be considered by the probation office and by the district court in
calculating the guidelines range and in imposing his sentence. The
plea agreement further provided: “Pursuant to U.S.S.G. § 1B1.2(a)
and (c), this stipulation establishes the commission of additional
offenses by the Defendant and shall be treated as if the Defendant
had been convicted of the additional counts charging those offenses
. . . .” Spiva admitted to the statement of facts attached to the plea
agreement, which provided that, as a member of the conspiracy to
distribute controlled substances, he accepted responsibility for
causing the deaths of Paul McElfresh and Jason Robinson. Spiva
further admitted in the statement of facts that he and McBeath
negotiated with their drug customers to allow them to package and
sell drugs out of their customers’ residences. At the plea hearing, the
prosecutor read the statement of facts into the record. Spiva affirmed
that the statement of facts was correct and represented the facts to
which he wished to plead guilty. During the plea colloquy’s
sentencing discussion, defense counsel provided an estimated
guidelines calculation using the same guidelines provisions, USSG
§ 2D1.1(a)(2) and (b)(12), ultimately used by the district court to
calculate Spiva's guidelines range. Spiva was fully aware that the
conduct charged in the dismissed counts would be considered for
sentencing purposes.

Spiva further argues that the government cannot agree to the
dismissal of charges and then seek to hold the defendant responsible
for the conduct underlying the dismissed charges. Spiva obtained a
substantial benefit in exchange for the government's dismissal of
Counts 2 and 3, which charged him with aiding and abetting the
distribution of fentanyl resulting in death, in violation of 18 U.S.C.


                                  6
               § 2, 21 U.S.C. § 841(a)(1) and (b)(1)(C), and Pinkerton. If he had
               been convicted of either count, Spiva would have been subject to a
               20-year mandatory minimum. See 21 U.S.C. § 841(b)(1)(C).
               Spiva’s plea agreement provided for a significantly lower
               sentencing range of 144 to 216 months of imprisonment. Spiva
               cannot argue that his plea agreement was illusory.

Id. at *3-6. Spiva did not seek further review by the United States Supreme Court, but filed the

instant § 2255 Motion February 11, 2019 (ECF No. 167).



                                          Analysis



        Spiva claims he received ineffective assistance of trial counsel and of appellate counsel in

that neither Mr. Durden nor Mr. Hanley appropriately applied the law as stated in Burrage to this

case.

        The governing standard for ineffective assistance of trial counsel was adopted by the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):

               A convicted defendant's claim that counsel's assistance was so
               defective as to require reversal of a conviction or death sentence has
               two components. First, the defendant must show that counsel's
               performance was deficient. This requires showing that counsel was
               not functioning as the “counsel” guaranteed the defendant by the
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel’s errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               or death sentence resulted from a breakdown in the adversary
               process that renders the result unreliable.




                                                 7
466 U.S. at 687. In other words, to establish ineffective assistance, “a defendant must show both

deficient performance … and prejudice.” Berghuis v. Thompkins, 560 U.S. 370, 389 (2010)

(ellipsis in original), quoting Knowles v. Mirzayance, 556 U.S.111, 122 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel’s performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel’s challenged
               conduct, and to evaluate the conduct from counsel’s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action “might be
               considered sound trial strategy.”

466 U.S. at 689, quoting Michel v. State of Louisiana, 350 U.S. 91, 101 (1955).

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel’s unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168 (1986); Wong v. Money, 142 F.3d

313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987).

       A criminal defendant is entitled to effective assistance of counsel on appeal as well as at

trial, counsel who acts as an advocate rather than merely as a friend of the court. Penson v. Ohio,

488 U.S. 75 (1988); Evitts v. Lucey, 469 U.S. 387 (1985); Mahdi v. Bagley, 522 F.3d 631, 636 (6th

Cir. 2008). The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259, 285

(2000); Burger v. Kemp, 483 U.S. 776 (1987). To evaluate a claim of ineffective assistance of

appellate counsel, then, the court must assess the strength of the claim that counsel failed to raise.

Henness v. Bagley, 644 F.3d 308 (6th Cir. 2011), citing Wilson v. Parker, 515 F.3d 682, 707 (6th

                                                  8
Cir. 2008).

        In sum, a defendant claiming ineffective assistance of counsel must show both deficient

performance by the attorney and resulting prejudice.

        In Burrage v. United States, 571 U.S. 204 (2014), the Supreme Court definitively

interpreted the language in 21 U.S.C. § 841(b)(1)(C), which provides a sentence enhancement – a

mandatory twenty-year sentence – if death “results from” the sale of drugs to another person. The

lower courts had approved a jury instruction which allowed conviction if the sold drugs were a

contributing cause in the death; the Supreme Court held the drugs must be a “but for” cause of the

death. Id. at 219. The Court further held that because the resulting death substantially increased

the mandatory minimum sentence for drug dealing, “but for” causation is an essential element

which must be proven to the jury beyond a reasonable doubt or admitted by a defendant as part of

a valid guilty plea. Id. at 210.

        Having recited these two holdings of Burrage, Spiva continues: “Here at bar there is not

one scintilla of evidence that Jason Robinson or Paul McElfresh died from drugs distributed from

the Petitioner or more importantly, that they would have survived had they not ingested the alleged

drugs distributed by Petitioner!” (Motion, ECF No. 167, PageID 891). Spiva then directs the

Court’s attention to Coroner’s Reports on both victims and asks questions about why a syringe

was not found near McElfresh’s dead body and what role cocaine played in Robinson’s death. Id.

at PageID 891, 892.

        As to McElfresh, the Coroner’s opinion was that his death was caused by acute intoxication

by the combined effects of fentanyl and heroin (Motion, ECF No. 167, PageID 906). As to

Robinson, his opinion was that the cause of death was acute fentanyl intoxication. Id. at PageID

917. Thus, the Coroner’s Reports do not support Spiva’s claim that the drugs he sold were not the



                                                9
but for cause of these two deaths. Nothing in them suggests further investigation would have

proved anything else contributed to these deaths.

       “But for” causation does not mean sole causation. Drug dealers must take their customers

as they find them. If a victim is in a weakened or susceptible condition for some other reason,

including being a long-term drug user, the question is whether, given that condition or conditions,

the illicit drug was a sufficient cause to kill them. As Justice Scalia explained in Burrage, fitting

it into traditional legal understandings of causation:

               The law has long considered causation a hybrid concept, consisting
               of two constituent parts: actual cause and legal cause. H. Hart & A.
               Honor, Causation in the Law 104 (1959). When a crime requires
               “not merely conduct but also a specified result of conduct,” a
               defendant generally may not be convicted unless his conduct is
               “both (1) the actual cause, and (2) the ‘legal’ cause (often called the
               ‘proximate cause’) of the result.” 1 W. LaFave, Substantive
               Criminal Law §6.4(a), pp. 464-466 (2d ed. 2003) (hereinafter
               LaFave); see also ALI, Model Penal Code §2.03, p. 25 (1985).
               Those 2 categories roughly coincide with the two questions on
               which we granted certiorari. We find it necessary to decide only the
               first: whether the use of heroin was the actual cause of Banka’s death
               in the sense that §841(b)(1)(C) requires.

               The Controlled Substances Act does not define the phrase “results
               from,” so we give it its ordinary meaning. See Asgrow Seed Co. v.
               Winterboer, 513 U.S. 179, 187, 115 S.Ct. 788, 130 L.Ed.2d 682
               (1995). A thing “results” when it “[a]rise[s] as an effect, issue, or
               outcome from some action, process, or design.” 2 The New Shorter
               Oxford English Dictionary 2570 (1993). “Results from” imposes, in
               other words, a requirement of actual causality. “In the usual course,”
               this requires proof “‘that the harm would not have occurred’ in the
               absence of—that is, but for—the defendant’s conduct.” University
               of Tex. Southwestern Medical Center v. Nassar, 570 U. S. 338, 346–
               347, 133 S. Ct. 2517, 186 L. Ed. 2d 503 at 514 (2013) (quoting
               Restatement of Torts §431, Comment a (1934)). The Model Penal
               Code reflects this traditional understanding; it states that “[c]onduct
               is the cause of a result” if “it is an antecedent but for which the result

                                                  10
              in question would not have occurred.” §2.03(1)(a). That formulation
              represents “the minimum requirement for a finding of causation
              when a crime is defined in terms of conduct causing a particular
              result.” Id., Explanatory Note (emphasis added); see also United
              States v. Hatfield, 591 F. 3d 945, 948 (C.A.7 2010) (but for “is the
              minimum concept of cause”); Callahan v. Cardinal Glennon
              Hospital, 863 S. W. 2d 852, 862 (Mo. 1993) (same).

              Thus, “where A shoots B, who is hit and dies, we can say that A
              [actually] caused B’s death, since but for A’s conduct B would not
              have died.” LaFave 467-468 (italics omitted). The same conclusion
              follows if the predicate act combines with other factors to produce
              the result, so long as the other factors alone would not have done
              so—if, so to speak, it was the straw that broke the camel’s back.
              Thus, if poison is administered to a man debilitated by multiple
              diseases, it is a but-for cause of his death even if those diseases
              played a part in his demise, so long as, without the incremental effect
              of the poison, he would have lived. See, e.g., State v. Frazier, 339
              Mo. 966, 974-975, 98 S. W. 2d 707, 712-713 (1936).

              This but-for requirement is part of the common understanding of
              cause. Consider a baseball game in which the visiting team’s leadoff
              batter hits a home run in the top of the first inning. If the visiting
              team goes on to win by a score of 1 to 0, every person competent in
              the English language and familiar with the American pastime would
              agree that the victory resulted from the home run. This is so because
              it is natural to say that one event is the outcome or consequence of
              another when the former would not have occurred but for the latter.
              It is beside the point that the victory also resulted from a host of
              other necessary causes, such as skillful pitching, the coach’s
              decision to put the leadoff batter in the lineup, and the league’s
              decision to schedule the game. By contrast, it makes little sense to
              say that an event resulted from or was the outcome of some earlier
              action if the action merely played a nonessential contributing role in
              producing the event. If the visiting team wound up winning 5 to 2
              rather than 1 to 0, one would be surprised to read in the sports page
              that the victory resulted from the leadoff batter’s early, non-
              dispositive home run.

571 U.S. at 210-12. Thus, the Coroner’s Reports in this case completely support a finding that


                                                11
Spiva’s actions were the but for cause of McElfresh and Robinson’s deaths within the meaning of

Burrage.

       Moreover, at the time of his plea, Spiva admitted under oath that the drugs he sold were a

but for cause of these two deaths and that the United States could prove those two facts by proof

beyond a reasonable doubt (Transcript, ECF No. 158, PageID 646-47). Thus, the United States

Attorney and Mr. Durden had already taken the Burrage causation standard into account, and the

guilty plea reflected that standard. Consequently, there are sufficient facts of record to support a

finding that Spiva’s acts caused the deaths of McElfresh and Robinson within the meaning of

Burrage. Had the case proceeded to trial and the Government had proved the facts to which Spiva

admitted, he could readily have been convicted and been subject to a sentence of twenty years to

life for each death.

       Of course, by accepting the Plea Agreement here, Spiva protected himself from that

possible sentence. He admits he understood this and it motivated his guilty plea:

               I fully considered proceeding to trial on the basis of what I knew my
               actions to be, However, I decided against going to trial when I was
               told that my minimum sentence had moved from 60 months to 240
               months, where I also could fact a life sentence. The deciding factor
               for my declining my jury trial rights was when my Counsel told me
               that I would get “life” if I went to trial.

(Spiva Decl., ECF No. 167, PageID 899-900, ¶ 4.) From all that this Court knows, Mr. Durden’s

advice was perfectly correct: the Government had the required proof of causation and the resulting

sentence would have been somewhere between twenty years and life. The alleged fact that Mr.

Durden did not explain the Burrage decision to Spiva, id. at PageID 899, ¶ 2, is of no consequence

because the results of the plea completely conform to the Burrage standard.

       Spiva now says he would not have signed a Plea Agreement “containing any language


                                                12
implicating me in the deaths of anyone if I was not scared into signing the plea because I would

get ‘life’ if I proceeded to trial.” (Spiva Decl., ECF No. 167, PageID 900, ¶ 7). If, by this language,

Spiva is implying that he was not responsible for those two deaths, then he lied at the plea colloquy

when he admitted responsibility. If, on the other hand, he is still admitting that he was responsible,

but believed the Government could not prove that responsibility at trial, yet gave up his right to a

jury trial because he was frightened he might be wrong in that belief, that is exactly what plea

bargaining involves: giving up the possibility of acquittal for the certainty of a lesser sentence.

To claim that one was frightened of the harsher sentence is not to claim anything anyone who plea

bargains could not claim.

       Spiva also claims that Mr. Durden’s failure to seek a suppression hearing was ineffective

assistance of trial counsel (Motion, ECF No. 167, PageID 893). However, this claim is purely

conclusory. Suppression hearings are used to exclude prior to trial the results of searches that

violate the Fourth Amendment. Spiva has not begun to suggest what evidence the Government

had in its possession that had been seized from him in violation of the Fourth Amendment. The

Burrage case has nothing to say about suppression of evidence.

       As noted above, both Judge Rose and the Sixth Circuit found Spiva’s guilty plea was a

valid one. He cannot raise again under 28 U.S.C. § 2255 that question, which was conclusively

answered on appeal. He appears to realize that because he claims his plea was invalid because of

ineffective assistance of trial counsel, “i.e., failure to suppress evidence pursuant to Burrage.”

(Motion, ECF No. 167, PageID 895.) But as just noted, Burrage has nothing to do with

suppression and the Burrage causation standard was taken into account in the plea proceedings.

Spiva also claims ineffective assistance of appellate counsel because Mr. Hanley failed “to appeal

his sentence and conviction under Burrage rather than filing an Anders brief.” Id. at PageID 896.



                                                  13
Spiva suggests that because his role in the conspiracy was minor and based “on the amount of

narcotics discussed in this case, Petitioner could have received a sentence of less than ten (10)

years, if he did not receive a mandatory minimum of five years.” Id. at PageID 893. Spiva’s

presentence investigation report tells a different story. Spiva personally delivered the heroin and

fentanyl to D.C., McElfresh’s roommate, at Bob’s Beer and Wine on May 25, 2015 (Final PSR, p.

9 ¶ 24). After McElfresh died, D.C. ordered more of the same on May 26, 2015, injected it and

overdosed, but was revived with Narcan. Id. at ¶ 25. Spiva and his co-defendant were selling

heroin and cocaine out of Robinson’s residence and supplying him with drugs, Id. at p. 10, ¶ 28;

Spiva was probably the last person to see Robinson alive.               After his death, “McBeath and Spiva

continued to sell the same heroin/fentanyl combination that killed Robinson, warning at least one

customer: ‘This is what Jason fell out on.’” Id. at ¶ 29. The report details many other

heroin/fentanyl sales in the East Dayton inner city around Memorial Day 2015. Many of them

resulted in overdoses that would have been fatal but for1 Narcan responses by emergency

responders. Yet knowing their product had caused Robinson’s death, they continued to sell it. To

suggest that the United States Attorney would have been satisfied with a five-year sentence in this

case is completely incredible. Such an agreement would have completely undercut the stated

federal commitment to end the opioid crisis which brought Dayton so much unwanted national

attention. No rational defendant would have wanted to face a jury and risk life imprisonment under

those circumstances.



Conclusion




1
    These word are used advisedly. Narcan was the only thing that prevented these persons from dying.

                                                         14
       Based on the foregoing analysis, it is respectfully recommended that Spiva’s § 2255

Motion be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, Petitioner should be denied a certificate of appealability and the Court should certify

to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



May 30, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                15
